DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/22/2022 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perforated portion (claim 12) and the separable portion by which the tab is separable from the bag (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,785,938 to Benoit, Jr. et al. (hereafter Benoit).
Regarding claim 1, Benoit discloses a bag apparatus (10), comprising: a first bag wall (15); a first side panel (12); a second side panel (12); a second bag wall (14) aligned and joined to the first bag wall by the first side panel and the second side (Fig. 1), the first bag wall (below weakening line 33) being identical to the second bag wall (below line of complete severance 32) in shape (Fig. 1); a bag bottom (Fig. 1); a first handle (16) extending from the first bag wall and the second bag wall (column 3, lines 2-14); a second handle (16) extending from the first bag wall and the second bag wall (column 3, lines 2-14); and a tab (27) extending from only the first bag wall (15) and defining an opening (28).
However, Benoit does not disclose the first bag wall being identical to the second bag wall in thickness.  Benoit discloses the bag can vary in dimension and the gauge dimension of the film employed in the bag is not critical (column 6, lines 16-21).  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first bag wall identical to the second bag wall in thickness in the Benoit bag, since such a modification would have involved a mere change in the size of a component; in this case, the component being the thickness of the first and second bag walls.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 2, Benoit discloses the opening (28) of the tab further comprising a slit (column 4, lines 61-68 through column 5, lines 1-17).
Regarding claim 3, Benoit disclose the first handle (16) further comprising an opening (36) defined by the first handle.
Regarding claim 4, Benoit discloses the first handle (16) further comprising an opening (36) defined by the first handle.
Regarding claim 5, Benoit discloses the first handle forming a loop, and the second handle forming a loop (column 2, lines 32-53).
Regarding claim 6, Benoit discloses an opening (36) of the first handle (16) and an opening (36) of the second handle (16), which meets the structure implied by the recitation “configured to receive a dispenser rack rod for support the bag.”
Regarding claim 7, Benoit discloses the bag comprises side gussets (12; Fig. 1), which meets the structure implied by the recitation “first side panel and the second side panel being configured to collapse for folding and storing.”
Regarding claim 12, Benoit discloses the tab (27) comprises a perforation portion (33) connecting the tab to the bag (Fig. 3), which enables separation of the tab from the bag (column 4, lines 35-60).
Regarding claim 13, Benoit discloses the tab (27) comprises a separable portion (33) by which the tab is separable from the bag (column 4, lines 35-60).
Regarding claim 14, Benoit discloses a bag (10) formed from a tube that is flattened (column 5, lines 22-50), which meets the recitation “providing a planar, flexible sheet”.  Benoit discloses forming a pair of handles, a tab defining an opening (column 5, lines 22-50).  Benoit discloses the flattened tube is gusseted so that the gussets extend inwardly from the sides (column 5, lines 22-50), which meets the recitation “folding the planar, flexible sheet to form a first wall and a second wall”.  Benoit discloses the tab formed by and extending from the first wall (column 5, lines 22-50), wherein the tab is configured to separate from the first wall under an applied force (column 4, lines 35-60).
However, Benoit does not disclose the first wall having a thickness identical to a thickness of the second wall.  Benoit discloses the bag can vary in dimension and the gauge dimension of the film employed in the bag is not critical (column 6, lines 16-21).  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first wall with a thickness identical to a thickness of the second wall in the Benoit bag, since such a modification would have involved a mere change in the size of a component; in this case, the component being the thickness of the first and second walls.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 15, Benoit discloses locating holes (36) in the handles of the bag (column 3, lines 24-43), which meets the structure implied by the recitation “forming the pair of handles further comprising: forming holes or openings defined in the handles for securing on a dispenser rack.”
Regarding claim 16, Benoit discloses forming the opening in the tab (column 5, lines 22-50).
Regarding claim 17, the forming the tab further comprising: forming a perforated portion of the tab (column 5, lines 22-50).
Regarding claim 18, the forming the tab further comprising: forming a perforated portion of the tab (column 5, lines 22-50), wherein the tab is configured to permit separation of the tab from the bag (column 6, lines 1-15).
Regarding claim 19, Benoit discloses the bag comprises polypropylene (column 2, lines 54-68 through column 3, lines 1-14).
Regarding claim 20, Benoit discloses the bag being formed from materials including the polyolefins, e.g., polyethylene, polypropylene, copolymers of ethylene and any other alpha olefin (column 2, lines 54-68 through column 3, lines 1-14), which encompasses the recitation “the bag comprising a non-woven material.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,785,938 to Benoit, Jr. et al. (hereafter Benoit) and Patent Application Publication No. 2014/0126842 to Grossman.
Regarding claim 8, Benoit discloses the claimed invention, except for the bag comprising a material comprising a fabric formed of polypropylene.  Grossman teaches that it is known in the art to use a material comprising a fabric formed of polypropylene (paragraph [0018]; TABLE 1) for an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a material comprising a fabric formed of polypropylene for the bag of Benoit, as in Grossman, in order to allow the bag to be reused.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,785,938 to Benoit, Jr. et al. (hereafter Benoit) and U.S. Patent No. 4,346,834 to Mazumdar.
Regarding claim 9, Benoit discloses the claimed invention, especially the bag comprising a material formed of polyethylene, and the bag can vary in dimension, wherein the gauge dimension of the film employed in the bag is not critical (column 6, lines 16-21).  However, Benoit does not disclose the first bag wall and the second bag wall each having a thickness lying in a range of from 27 microns to 101.6 microns.  Mazumdar shows bags formed from a film having a gauge lying in a range from 1.0 mils to 1.50 mils is known in the art of shopping bags (TABLE 1), which meets the recitation “the first bag wall and the second bag wall each having a thickness lying in a range of from 27 microns to 101.6 microns.”  It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to make the first bag wall and the second bag wall each having a thickness lying in a range of from 27 microns to 101.6 microns in the Benoit bag, as in Mazumdar, since such a modification would have involved a mere change in the size of a component; in this case, the component being the thickness of the first and second bags walls.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,785,938 to Benoit, Jr. et al. (hereafter Benoit) and Patent Application Publication No. 2010/0226596 to Lee.
Regarding claim 10, Benoit discloses the claimed invention, except for the bag comprising film instead of woven material.  Lee shows that woven material is an equivalent structure known in the art of shopping bags (paragraph [0028]).  Therefore, because these two shopping bag materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the film in the Benoit bag for woven material.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,785,938 to Benoit, Jr. et al. (hereafter Benoit) and Japanese Document No. 2019-083999 to Miwa.
Regarding claim 11, Benoit discloses the claimed invention, except for the bag comprising a polyolefin film instead of a non-woven material, wherein the first wall and the second wall each have a thickness in gram weights lying in a range of from 30 grams per square meter to 150 grams per square meter.  Miwa teaches that it is known in the art to replace the polyolefin film of a shopping bag with a non-woven material (machine translation paragraph [0002]) and to use a non-woven material having a thickness of 35 g/m2 to 350 g/m2 in an analogous bag body (paragraph [0008]), which meets the recitation “the first wall and the second wall each have a thickness in gram weights lying in a range of from 30 grams per square meter to 150 grams per square meter.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the polyolefin film in the Benoit bag with a non-woven material, wherein the first wall and the second wall of the bag each have a thickness in gram weights lying in a range of from 30 grams per square meter to 150 grams per square meter, as in Miwa, in order to provide a shopping bag with a material comprising good strength.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734